--------------------------------------------------------------------------------

Exhibit 10.36

AMENDED AND RESTATED
OPERATING AGREEMENT


THIS AMENDED AND RESTATED OPERATING AGREEMENT of RAFT RIVER ENERGY I LLC, a
Delaware limited liability company (the “Company”), is dated this 9th day of
August, 2006 (the “Effective Date”), and is effective as of the Effective Time
(as defined herein), by and among the Company, RAFT RIVER I HOLDINGS, LLC, a
Delaware limited liability company, in its capacity as a member (“Member A”),
and U.S. GEOTHERMAL INC., an Idaho corporation in its capacity as a member
(“Member B”).

RECITALS


WHEREAS, the Company was formed by virtue of its Certificate of Formation filed
with the Secretary of State of the State of Delaware on August 18, 2005;

WHEREAS, prior to the date hereof, the Company has been governed by the
Operating Agreement of the Company, effective as of January 4, 2006 (the
“Original Operating Agreement”), between Member B and the Company;

WHEREAS, the Company was formed for the sole purpose of engaging in the
activities and transactions contemplated by the Project Documents, including to
acquire, own, maintain, manage, operate, improve, develop, finance, pledge,
encumber, mortgage, sell, lease, dispose and otherwise deal with (publicly or
privately and whether with unrelated third parties or with affiliated entities)
phase I of a geothermal power generation project with 13 MW nameplate to be
located on the Site in the Raft River Geothermal Resource Area in Cassia County,
Idaho (the “Project”);

WHEREAS, pursuant to a Membership Admission Agreement, by and among the Company,
Member A and Member B (the “Admission Agreement”), Member A purchased 500 units
in the Company on the terms and subject to the conditions set forth in the
Admission Agreement and was admitted to the Company as a member of the Company;
and

WHEREAS, the parties hereto desire for the Original Operating Agreement to be
amended and restated as stated herein in order to, among other things, reflect
the admission of Member A as a member of the Company and the conversion, as of
the Effective Time, of Member A’s 500 units in the Company into 500 Class A
Units and Member B’s 500 units in the Company into 500 Class B Units, each
having the rights and preferences set forth herein.

NOW, THEREFORE, in consideration of the declarations herein contained, the
Members and the Company agree as follows:



--------------------------------------------------------------------------------

AGREEMENT


ARTICLE I.
ORGANIZATION OF COMPANY


Section 1.1

Organization; Continuation; Compliance.

Pursuant to the Delaware Limited Liability Company Act, Title 6 Del. Code
§18-101, et seq. (as it may be amended from time to time, the “Act”), the
Company was formed on August 18, 2005 by virtue of the filing of its Certificate
of Formation with the Delaware Secretary of State. The parties hereby ratify the
execution, delivery and filing of the Certificate with the Secretary of State of
the State of Delaware by the Initial Member. The Members hereby continue the
Company as a limited liability company pursuant to the Act. Each of Member A and
Member B shall continue as a member of the Company upon its execution of a
counterpart signature page to this Agreement. The affairs of the Company shall
be governed by this Agreement and the laws of the State of Delaware.

Section 1.2


Name.


The name of the Company is Raft River Energy I LLC, or such other name as the
Managers may from time to time hereafter designate.

Section 1.3


Property of the Company.


All business of the Company shall be conducted in the Company name. Company
Property shall be deemed to be owned by the Company as an entity, and no Member
or Manager, individually or collectively, shall have any ownership interest in
such Company Property or any portion thereof. Title to any or all Company
Property may be held in the name of the Company or one or more nominees, as the
Managers may determine. All Company Property shall be recorded as the property
of the Company on its books and records, irrespective of the name in which legal
title to such Company Property is held.

Section 1.4


Place of Business.


The address of the office at which all of the records of the Company shall be
kept and principal place of business of the Company shall be 1509 Tyrell Lane,
Suite B, Boise, Idaho 83706 or such other place or places as may be determined
by the Managers.

Section 1.5


Purpose.


The purpose of the Company shall be strictly limited to activities and
transactions contemplated in the Recitals and all activities necessary,
suitable, convenient or incidental thereto.

Section 1.6


Powers.


The Company shall possess and may exercise all of the powers and privileges
granted by the Act or by any other Law of the State of Delaware or by this
Agreement (if not prohibited by the Act), together with any powers incidental
thereto, so far as such powers and privileges are necessary, suitable or
convenient to the conduct, promotion or attainment of the business purposes or
activities of the Company.

--------------------------------------------------------------------------------

Section 1.7


Registered Agent.


The Company’s registered office in the State of Delaware is located at
Corporation Trust Center, 1209 Orange Street, in the City of Wilmington, County
of New Castle, Delaware 19801. The registered agent of the Company for service
of process at such address is The Corporation Trust Company.

Section 1.8


Term of Existence.


The Company commenced upon the filing of its Certificate with the Secretary of
State of the State of Delaware and shall continue indefinitely until such time
as it shall be dissolved, wound up and terminated under the provisions of
Article XI hereof.

Section 1.9


Liability to Third Parties.


Except as required by the Act, the debts, obligations and liabilities of the
Company, whether arising in contract, tort or otherwise, shall be solely the
debts, obligations and liabilities of the Company, and no Member, Manager,
officer, employee, representative or agent of the Company shall be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of being a Member or acting as a Manager, officer, employee,
representative or agent of the Company.

Section 1.10

Separateness Covenants.




(a)

The Company shall:

(i)

Preserve its existence as an entity duly organized, validly existing and in good
standing under the laws of the State of Delaware;

(ii)

Not commingle Company Property with those of any Member;

(iii)

Maintain books and records for the Company separate from any other Person;

(iv)

Conduct the Company’s own business in its own name;

(v)

Prepare its own financial statements;

(vi)

Pay the Company’s own liabilities out of its own funds;

(vii)

Observe all Company formalities expressly required by this Agreement or the Act;

 

--------------------------------------------------------------------------------

(viii)

Maintain an arm’s-length relationship between the Company, on the one hand, and
each Member and any Person affiliated with any Member, on the other hand;

(ix)

Not guarantee or become obligated for the debts of any other Person or hold out
the Company’s credit as being available to satisfy the obligations of other
Persons;

(x)

Not acquire obligations or securities of any Member;

(xi)

Use stationery, invoices, and checks for all material Company business that
separately identifies the Company;

(xii)

Not pledge Company Property for the benefit of any other Person or make any
loans or advances to any other Person except in accordance with the terms of
this Agreement and/or the Project Documents;

(xiii)

Identify the Company as a separate entity in all material written undertakings
with third parties; and

(xiv)

Correct any known misunderstanding as to its status as a separate entity.

(b)

Nothing in Section 1.10(a) shall be construed as limiting, restricting or being
breached by anything contemplated by Section 6.7 hereof.

ARTICLE II.
DEFINITIONS, RULES OF CONSTRUCTION

In addition to terms otherwise defined herein, the following terms are used
herein as defined below:

“Act” means the Delaware Limited Liability Company Act, and any successor
statute, as amended from time to time.

“Admission Agreement” has the meaning set forth in the Recitals.

“Affiliate” means, when used with reference to a specific Person (or when not
referring to a specific Person shall mean an Affiliate of a Member), any Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specific Person.

“After-Tax Basis” means, for purposes of determining a Member’s after-tax return
from its investment in the Company, the return the Member realizes from cash
distributions from the Company increased or decreased by increases or decreases
in the Member’s Tax liability (or net Tax benefit) resulting from allocations of
the Company’s Net Profits and Net Losses. Solely, for this purpose: (i) each
Member shall be assumed to be subject to Tax at the highest marginal Federal
income tax rate applicable to corporations; (ii) each dollar of Renewable
Electricity Production Credits allocated to such Member shall be treated as a
dollar of cash distributed to the Member; and (iii) each Member shall be deemed
to fully utilize any Net Losses allocated to such Member in the year in which
such Net Losses are allocated. Member A’s determination of its After-Tax Basis,
as certified in writing by its Tax Manager, shall be conclusive for purposes of
this Agreement, absent manifest error.

--------------------------------------------------------------------------------

“Agreement” means this Amended and Restated Operating Agreement, which shall
govern the operation of the Company and which may be amended or supplemented
from time to time in writing only in accordance with this Agreement.

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, laws, statutes, rules, regulations, treaties, directives,
decrees, guidelines, orders and other determinations of any governmental
authority or regulatory or self-regulatory body applicable to such Person or any
of its property, including without limitation, zoning ordinances and the
requirements of all Environmental Laws, environmental permits, all disclosure
and other requirements of ERISA, the requirements of OSHA, and all orders,
decisions, judgments and decrees of all courts and arbitrators in proceedings or
actions to which the Person in question is a party or by which it or any of its
property is subject or bound.

“Available Cash” means, for any fiscal period, the excess, if any, of (A) the
sum of (1) all cash receipts of the Company during that fiscal period from
whatever source and (2) any cash reserves of the Company existing at the start
of that fiscal period, less (B) the sum of (1) all cash amounts paid or payable
(without duplication) in that fiscal period on account of any expenses of any
type whatsoever incurred in connection with the Company’s business (including,
but not limited to, capital expenditures, operating expenses, taxes,
amortization and interest on any debt of the Company), and (2) any cash reserves
maintained consistent with the Operating Budget for the working capital, capital
expenditures and future needs of the Company.

“Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceeding, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) if one hundred and twenty (120)
days after the commencement of any proceeding against the Person seeking
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, the proceeding has not been
dismissed, or if within ninety (90) days after the appointment without such
Person’s consent or acquiescence of a trustee, receiver or liquidator of such
Person or of all or any substantial part of its properties, the appointment is
not vacated or stayed, or if within ninety (90) days after the expiration of any
such stay, the appointment is not vacated. The foregoing definition of
“Bankruptcy” is intended to replace and shall supersede and replace the
definition of “Bankruptcy” set forth in Sections 18-101(1) and 18-304 of the
Act.

--------------------------------------------------------------------------------

“Book Value” means, for any Company Property, its adjusted basis for Federal
income tax purposes, except that the initial Book Value of any asset contributed
by a Member to the Company will equal the agreed gross fair market value of the
asset, and the Book Value will thereafter be adjusted consistently with Section
1.704 -1(b)(2)(iv)(g) of the Treasury Regulations for revaluations under Section
9.1(b) and for Depreciation for that asset.

“Business Day” means a day other than Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Capital Account” has the meaning set forth in Section 9.1.

“Capital Contribution” means, for any Member, the amount of cash and value of
other property contributed or deemed contributed to the Company by that Member
in accordance with Article VIII.

“Certificate of Formation” means the Certificate of Formation of Raft River
Energy I LLC filed with the Secretary of State of the State of Delaware on
August 18, 2005.

“Class A Distribution Deficiency” means, with respect to any Distribution Date,
the excess, if any, of (1) the sum of (a) the Projected Distributable Free Cash
with respect to Member A with respect to such Distribution Date and (b) all
Projected Distributable Free Cash with respect to Member A with respect to prior
Distribution Dates over (2) the sum of (a) all actual Available Cash distributed
to Member A with respect to such Distribution Date and (b) all prior Available
Cash distributed to Member A with respect to prior Distribution Dates.

“Class A Initial Allocation Period” means all Fiscal Years of the Company,
commencing with the Fiscal Year in which the Effective Date occurs and ending
with and including the Fiscal Year in which the tenth anniversary of the Placed
In Service Date.

“Class A Managers” has the meaning specified in Section 5.2(a).

“Class A Target Yield” shall be realized when Member A has received (1) cash
distributions on the Class A Units in an aggregate amount equal to the aggregate
Capital Contributions of Member A and (2) additional cash distributions on the
Class A Units which, together with the amount of any tax benefits allocated to
Member A (whether or not used) resulting from allocations of the Company’s Net
Losses (including Renewable Electricity Production Credits), are sufficient to
provide Member A with an annualized 10.75% internal rate of return, determined
on an After-Tax Basis, with respect to such Capital Contributions (taking into
account the timing and amount of such Capital Contributions, cash distributions
and allocations, as the case may be).

“Class A Units” means the Units designated as the Class A Units, with the rights
and preferences specified by this Agreement.

“Class B Initial Distribution Amount” means, for any Fiscal Year in the Class B
Initial Distribution Period, $819,000.

--------------------------------------------------------------------------------

“Class B Initial Distribution Period” means the 48 calendar month period
commencing with the first full calendar month after the Placed In Service Date.

“Class B Managers” has the meaning specified in Section 5.2(a).

“Class B Units” means the Units designated as the Class B Units, with the rights
and preferences specified by this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Minimum Gain” has the meaning set forth in Sections 1.704 -2(b)(2) and
1.704 -2(d) of the Treasury Regulations for “partnership minimum gain.”

“Company Property” means all interests, properties, whether real or personal,
assets and rights of any type owned or held by the Company, whether owned or
held by the Company at the date of its formation or thereafter acquired.

“Confidential Information” means (a) any information (oral or written) furnished
by or on behalf of any of the Members concerning it or its owners, members,
partners, officers, directors, employees, agents, representatives, advisors or
Affiliates, or the Company, (b) any materials prepared in connection with
Meetings of the Members or Meetings of the Managers and (c) the Project
Documents; provided, that the term “Confidential Information” shall not include
any information that (i) was already known by or in the possession of the
receiving Person prior to the furnishing of such information by the disclosing
Person, (ii) was or is in the public domain (either prior to or after the
furnishing of such document or information) through no fault of such receiving
Person and not in violation of this Agreement, (iii) was acquired by such
receiving Person from another source (if such receiving Person was not aware at
the time of such acquisition that such source was under an obligation of
confidentiality with respect to such information) or (iv) is independently
developed by the receiving Person without use of Confidential Information.

“Depreciation” means, for any Fiscal Year, all non-cash deductions allowable
under the Code, including all deductions attributable to depreciation or cost
recovery with respect to Company Property, including any improvements made
thereto and any tangible personal property located therein, or amortization of
the cost of any intangible property or other assets acquired by the Company that
have a useful life exceeding one year; except that, with respect to any Company
Property whose tax basis differs from its Book Value at the beginning of that
Fiscal Year or other period, Depreciation means an amount that bears the same
ratio to such beginning Book Value as the depreciation, amortization or other
cost recovery deduction for such period for such asset for Federal income tax
purposes bears to its adjusted tax basis as of the beginning of such Fiscal
Year. However, if the Federal income tax depreciation, amortization or other
cost recovery deduction for such Fiscal Year is zero, Depreciation will be
determined using any method selected by the Managers, in their sole discretion.

“Distribution Date” shall mean the fifteenth day immediately following the end
of each Fiscal Quarter and any other day so designated by the Managers (or, if
any such day is not a Business Day, then the following Business Day).

--------------------------------------------------------------------------------

“Drilling Contract” means the Daywork Drilling Contract, dated as of May 25,
2006, by and between the Union Drilling, Inc. and U.S. Geothermal, Inc. (as may
be amended, restated, supplemented, otherwise modified or replaced), which is to
be assigned by Member B to the Company as contemplated by the Transfer Plan.

“Effective Time” has the meaning set forth in the Admission Agreement.

“Energy Sales Agreement” means the Firm Energy Sales Agreement, dated as of
December 29, 2004, between Idaho Power Corporation and Member B (as may be
amended, restated, supplemented, otherwise modified or replaced), which is to be
assigned by Member B to the Company as contemplated by the Transfer Plan.

“EPC Contract” means the Engineering, Procurement and Construction Contract,
dated as of December 5, 2005, between Ormat Nevada, Inc. and Member B (as may be
amended, restated, supplemented, otherwise modified or replaced), which is to be
assigned by Member B to the Company as contemplated by the Transfer Plan.

“First Distribution Period” means the period beginning on (and including) the
Effective Time and ending on (and including) the last day of the fiscal quarter
during which Member A has realized the Class A Target Yield.

“Fiscal Quarter” has the meaning set forth in Section 6.6.

“Fiscal Year” has the meaning set forth in Section 6.6.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Guarantee” means any guarantee, credit support, assurance against loss or
similar obligation of the Company with respect to an obligation of any other
Person.

“Indebtedness” means (i) any obligation of the Company for borrowed money and
any obligation of the Company evidenced by bonds, debentures, notes or other
similar instruments; and (ii) any capitalized lease liability of the Company (to
the extent required by GAAP to be included on the balance sheet of the Company).

“Initial Member” means Member B.


“Interconnection Agreement” means the Interconnection and Wheeling Agreement,
dated as of March 9, 2006, by and between the Company and Raft River Rural
Electric Cooperative, Inc. (as may be amended, restated, supplemented, otherwise
modified or replaced).

“Lien” means any mortgage, pledge, hypothecation, assignment, charge, deposit
arrangement, encumbrance, lien (statutory or otherwise), adverse claim or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever, including any conditional sale or other title
retention agreement, any financing lease involving substantially the same
economic effect as any of the foregoing and the filing of any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction.

--------------------------------------------------------------------------------

“Majority Vote” means, (i) with respect to actions to be taken by Members, the
affirmative vote or consent of Members holding, in aggregate, more than 50% of
the Units then outstanding, and (ii) with respect to actions to be taken by the
Managers, the affirmative vote or consent of Managers holding more than 50% of
the Manager Voting Interests.

“Manager Voting Interests” means, with respect to (i) each Class A Manager, one
(1) vote and (ii) each Class B Manager, one (1) vote.

“Master Services Agreements” means (i) the Master Service Agreement, dated as of
June 26, 2006, by and among the Company, Baker Hughes Oilfield Operations, Inc.
and Baker Petrolite Corporation, (ii) the Master Service Agreement, dated as of
July 17, 2006, by and between the Company and Weatherford International, Inc.,
(iii) any other master services agreement that the Company may enter into with
respect to contracting work, services, supplies and equipment rental in
furtherance of or pertaining to development of the Facility and (iv) any
agreement entered into under a master agreement referred to in clause (i), (ii)
or (iii).

“Member” means, at any time, any Person to whom Units are issued by the Company
in exchange for capital contributions in such amounts and at such times as
determined by the Managers and any Person who then owns a Unit and is admitted
as a Member in accordance with this Agreement.

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Liability, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Liability were treated as a Nonrecourse Liability, determined in
accordance with Section 1.704 -2(i)(3) of the Treasury Regulations.

“Member Nonrecourse Liability” has the meaning set forth in Section 1.704
-2(b)(4) of the Treasury Regulations for “partner nonrecourse liability”.

“Net Losses” has the meaning set forth in Section 9.2(a).

“Net Profits” has the meaning set forth in Section 9.2(a).

“Nonrecourse Deductions” has the meaning set forth in Sections 1.704 -2(b)(1)
and 1.704 -2(c) of the Treasury Regulations.

“Nonrecourse Liability” has the meaning set forth in Section 1.704 -2(b)(3) of
the Treasury Regulations.

“Notification; Notice” means a notice permitted or required to be given to any
Person hereunder. Each such Notification or Notice must be given in the manner
provided in Section 14.13.

“O&M Agreement” means that certain Management Services Agreement, dated as of
the date hereof, between the Company and the Operator.

--------------------------------------------------------------------------------

“Operating Budget” has the meaning set forth in Section 5.17.

“Operator” means Raft River Services, LLC, in its capacity as Operator of the
Project, and any successor operator appointed from time to time in accordance
with this Agreement and the O&M Agreement.

“Party” means each party to this agreement.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership or other entity.

“Phase II” has the meaning set forth in Section 5.13.

“Pipeline Construction Contract” means the Construction Contract, dated as of
May 22, 2006, by and between the Company and IBI d/b/a Industrial Builders (as
may be amended, restated, supplemented, otherwise modified or replaced).

“Placed In Service Date” is the date that the Facility is “placed in service”
for Federal income tax purposes under Section 45 of the Code.

“Power Line Construction Contract” means the Construction Contract for Well
Distribution Lines, dated as of May 16, 2006, by and between the Company and
Raft River Rural Electric Cooperative, Inc. (as may be amended, restated,
supplemented, otherwise modified or replaced).

“Power Transmission Agreement” means the Service Agreement for Point-to-Point
Transmission Service, dated as of June 24, 2005, by and between the United
States of America, Department of Energy (acting by and through the Bonneville
Power Administration) and U.S. Geothermal, Inc. (as may be amended, restated,
supplemented, otherwise modified or replaced), which is to be assigned by Member
B to the Company as contemplated by the Transfer Plan.

“Project” has the meaning set forth in the Recitals.

“Project Documents” means the following documents: this Agreement, the Admission
Agreement, the O&M Agreement, the Drilling Contract, the Energy Sales Agreement,
the EPC Contract, the Interconnection Agreement, the Master Services Agreements,
the Pipeline Construction Contract, the Power Line Construction Contract, the
Power Transmission Agreement, the Project Permits, the REC Sale Agreement, the
Revolver Agreement, the Site Leases and any other contracts to which the Company
is or becomes party to in connection with the Project.

“Project Permits” means all of the permits listed on the Transfer Plan.

“Projected Distributable Free Cash” means, for any Distribution Date, the amount
set forth on Schedule 4.

--------------------------------------------------------------------------------

“REC Income” means proceeds realized from the sale or transfer of:

(i) characteristics or attributes of energy generated by the Project such as
renewable or “green” characteristics, including pursuant to the REC Sale
Agreement; or (ii) emission allowances, along with any governmental payments or
subsidies (other than Renewable Electricity Production Credits).

“Renewable Electricity Production Credits” means any qualifying tax credits
claimed by Member A under Section 38 of the Code with respect to electricity
produced and sold by the Company from geothermal energy at a qualified facility
as described in Section 45 of the Code.

“REC Sale Agreement” means that Renewable Energy Credit Purchase and Sale
Agreement, dated as of July 29, 2006, by and between the Company and Holy Cross
Energy, a Colorado cooperative electric association, with respect to the sale
and purchase of Renewable Electricity Production Credits.

“Revolver Agreement” means that certain Revolving Credit Agreement, dated as of
the date hereof, between U.S. Geothermal and the Company.

“Second Distribution Period” means the period beginning on (and including) the
first day after the last day of the First Distribution Period and ending on (and
including) the date that is on the twentieth anniversary of the Placed In
Service Date; provided that during such twenty year period, Member B has
achieved for one complete Fiscal Quarter more than 30 MW of total net electrical
generation capacity from geothermal resources in the United States under its
ownership or control (or has put such owned or controlled geothermal resources
to an alternative use for one complete Fiscal Quarter that a third party
financial or engineering firm, or other independent qualified expert (the
identity of whom is to be agreed upon by Member A and Member B, and failing such
agreement within thirty (30) days from the time that Member B proposes such an
alternative use, that a “Big Four” accounting firm) agrees is as good or better,
from a financial perspective for Member B, than ownership or control of more
than 30 MW of total net electrical generation capacity); provided, further, that
in the event that the standard in the first proviso is not met within such
twenty (20) year period, the Second Distribution Period will end on (and
include) the first date following the twentieth anniversary of the Placed In
Service Date upon which the standard in the first proviso is met.

“Site” means the project site located in Cassia County, Idaho, approximately 40
miles southeast of Burley, the county seat. The project site encompasses 660
acres, divided into two parcels, both located in Township 15 South Range 26
East, Boise Meridian. The first parcel, which contains the office complex and
three geothermal production wells, is 240 acres and is located in Sections 22
and 23. The second parcel, 320 acres, is located in Section 25 and contains one
production well and two injection wells. The company also holds seven additional
leases. The first parcel covers 160 acres and includes the RRGE#2 geothermal
production well. The second parcel encompasses private geothermal rights. This
description of the Site is qualified by reference to the map of the Site
attached hereto as Exhibit A.

“Site Leases” means all of the leases listed on the Transfer Plan.

--------------------------------------------------------------------------------

“Tax Correspondence” means all written and oral communications from the Internal
Revenue Service (or other taxing authority) relating to any item of income,
gain, loss or deduction arising with respect to any activities or assets of the
Company, whether communicated with respect to an audit or otherwise.

“Tax Matters Member” has the meaning set forth in Section 6.7(a).

“Taxable Year” has the meaning set forth in Section 6.7(f)(i).

“Third Distribution Period” means the period beginning on (and including) the
first day after the Second Distribution Period.

“Transfer Plan” means the plan attached as Schedule 7 hereto pursuant to which
certain assets and contracts will be transferred or assigned by Member B to the
Company.

“Treasury Regulations” means the Federal income tax regulations issued by the
U.S. Treasury Department under the Code, as in effect on the date hereof.

“Unit” means, with respect to any Member at any time, the ownership interest of
such Member in the Company at such time. Such interest includes, without
limitation, (a) all rights of a Member to receive distributions of revenues,
allocations of income and loss and distributions of liquidation proceeds under
this Agreement and (b) all management rights, voting rights and rights to
consent. Each Unit shall represent a 1% ownership interest in the Company.

Words used herein, regardless of the number and gender used, shall be deemed and
construed to include any other number, singular or plural, and other gender,
masculine, feminine or neuter, as the context requires. References to any act,
statute or regulation means such act, statute or regulations as amended at the
time and include any successor legislation or regulations. References to any
agreement or instrument means such agreement or instrument as amended or
modified from time to time in accordance therewith and herewith. For purposes of
this Agreement, unless the context clearly requires otherwise, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation,” (b) the word “or” is not exclusive and (c) the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” and words of similar
import shall refer to this Agreement as a whole and not to any particular
provisions hereof. Except as otherwise stated, reference to Articles, Sections,
Schedules, Exhibits and Annexes mean the Articles and Sections of, and the
Schedules, Exhibits and Annexes to, this Agreement. The Schedules, Exhibits and
Annexes hereto are hereby incorporated by reference into and shall be deemed a
part of this Agreement.

ARTICLE III.
MEMBERS


Section 3.1


Members.


The Members of the Company as of the Effective Time are Member A and Member B,
and the addresses of, and other information needed for purposes of providing
notice to, such Members are as set forth on Schedule 1, which shall be revised
from time to time as needed in order to keep such information current. As of the
Effective Time, there are no other Members of the Company and no other Person
has any right to take part in the ownership of the Company.

--------------------------------------------------------------------------------

Section 3.2


Membership Interest; Units.


(a)

Each Member shall be entitled to the number and class of Units set forth
opposite such Member’s name on Schedule 1. The Company shall not issue any
certificates evidencing any Units.

(b)

Each Unit shall constitute a “security” within the meaning of, and governed by,
Article 8 of (i) the Uniform Commercial Code (including Section 8-102(a)(15)
thereof) as in effect from time to time in the State of Delaware (6 Del. C. §
8-101, et seq.) (the “UCC”), and (ii) the Uniform Commercial Code of any other
applicable jurisdiction that now or hereafter substantially includes the 1994
revisions to Article 8 thereof as adopted by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws and approved by the
American Bar Association on February 14, 1995. Each Member hereby agrees that
its interest in the Company and its Unit for all purposes shall be personal
property. Notwithstanding any provision of this Agreement to the contrary, to
the extent that any provision of this Agreement is inconsistent with any
non-waivable provision of Article 8 of the UCC, such provision of Article 8 of
the UCC shall control.

Section 3.3


Authority of Members.


Other than as may be authorized by the Managers, no Member has the authority or
power to act for or on behalf of the Company, to do any act that would be
binding on the Company or to incur any expenditures on behalf of the Company.

ARTICLE IV.
MEETINGS OF MEMBERS


Section 4.1


Place of Meetings.


All meetings of Members shall be held at the principal office of the Company or
at such other place as may be designated by the Managers or by the Members
calling the meeting.

Section 4.2


Meetings.


(a)

An annual meeting of Members for the transaction of such business as may
properly come before the meeting shall be held at such place, on such date and
at such time as the Managers shall determine.

(b)

Special meetings of Members for any proper purpose of purposes may be called at
any time by any Manager or by the holders of a majority of either of the Class A
Units or Class B Units then outstanding.

--------------------------------------------------------------------------------

Section 4.3


Notice.


A Notification of all meetings, stating the place, date and time of the meeting
and in the case of a special meeting, the purpose or purposes for which the
meeting is called, shall be delivered not less than ten (10) nor more than sixty
(60) days before the meeting to each Member.

Section 4.4


Waiver of Notice.


Attendance of a Member at a meeting shall constitute a waiver of Notification of
the meeting, except where such Member attends for the express purpose of
objecting to the transaction of any business on the ground that the meeting is
not lawfully called or convened. Notification of a meeting may also be waived in
writing. Attendance at a meeting is not a waiver of any right to object to the
consideration of matters required to be included in the Notification of the
meeting but not so included, if the objection is expressly made at the meeting.

Section 4.5


Quorum.


The presence, either in person or by proxy, of Members holding at least a
majority of the outstanding Units of each class is required to constitute a
quorum at any meeting of the Members.

Section 4.6


Voting.


(a)

All Members shall be entitled to vote on any matter submitted to a vote of the
Members. Members may vote either in person or by proxy at any meeting. Each
Member shall be entitled to one (1) vote for each Unit held by such Member.

(b)

With respect to any matter other than a matter for which the affirmative vote of
Members owning a specified percentage of the Units is required by the Act, the
Certificate of Formation or this Agreement, the affirmative Majority Vote of the
Members at a meeting at which a quorum is present shall be the act of the
Members.

(c)

Notwithstanding any other provision contained in this Agreement to the contrary,
no act shall be taken, sum expended, decision made, obligation incurred or power
exercised by the Company, or any officer or Manager on behalf of the Company, in
each case without the approval of Members holding at least (A) 51% of the Class
A Units then outstanding and (B) 51% of the Class B Units then outstanding, each
class voting or consenting, as the case may be, separately, with respect to any
of the following:

(i)

any amendment, termination, modification or waiver of any provisions of this
Agreement;

(ii)

the redemption or other acquisition of any Units by the Company;

(iii)

any split, combination or reclassification of any Units or other limited
liability company interests in the Company then outstanding;

 

--------------------------------------------------------------------------------

(iv)

the incurrence of any Indebtedness, the creation of any Lien or the issuance of
any Guarantee by the Company; provided, however, that this clause (iv) shall not
apply to (A) any incurrence of Indebtedness under the Revolver Agreement during
the First Distribution Period or (B) any other incurrence of Indebtedness,
creation of any Lien or issuance of any Guarantee during the First Distribution
Period or the Third Distribution Period if (1) the Member which would hold a
minority of the applicable voting rights (absent this clause (iv)) is given the
right to review the applicable documents, and to consult with and make
suggestions to the other Member (such suggestions to be reasonably considered by
such other Member) in connection with such Indebtedness, Lien or Guarantee (as
the case may be) and (2) the Member which would hold a majority of the
applicable voting rights (absent this clause (iv)) enters into an agreement or
other arrangement with the other Member pursuant to which such other Member is
fully compensated for the economic cost of any reduction in amounts distributed
to it hereunder which are attributable to debt service expenses relating to such
Indebtedness; and provided further that, unless otherwise agreed by the holders
of the Class B Units, any Indebtedness incurred prior to the beginning of the
Third Distribution Period shall state that it matures, or is prepayable without
penalty, at or prior to the beginning of the Third Distribution Period;

(v)

filing or consenting to the filing of any bankruptcy, insolvency or
reorganization case or proceeding with respect to the Company, or the
institution of any proceedings with respect to the Company under any applicable
insolvency law or otherwise seeking relief with respect to the Company under any
laws relating to the relief from debts or the protection of debtors generally;

(vi)

seeking or consenting to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for the Company or a
substantial portion of its properties;

(vii)

making any assignment for the benefit of the creditors of the Company;

(viii)

the engagement in any activities not contemplated or permitted by Section 1.5;

(ix)

the engagement in any transaction or entry into any agreement with any Member or
Affiliate of any Member, or the amendment, modification or waiver of any
provisions of any transactions or existing agreements with any Member or any
Affiliate of any Member; provided, however, that this clause (ix) shall not
apply to (A) entry into any transaction or agreement listed on Schedule 2 or (B)
during the Third Distribution Period, entry into any transaction or agreement,
or any amendment, modification or waiver of any transaction or agreement, with
any Member or Affiliate of a Member if (1) the terms of such agreement,
transaction, amendment, modification or waiver are no less favorable to the
Company than could be obtained by it at the relevant time in arm’s-length
dealings with a Person that is not a Member, an Affiliate of a Member or an
Affiliate of the Company, and (2) each of the Members shall have been given
written notice of such agreement, transaction, amendment, modification or waiver
(and the terms thereof) at least 15 Business Days prior thereto;

--------------------------------------------------------------------------------

(x)

the sale, lease or other disposition by the Company of any material portion of
the Company Property; provided, however, that this clause (x) shall not apply to
any sale of Company Property during the Third Distribution Period if such sale
(1) is for cash, (2) is for no less than fair market value (determined pursuant
to an appraisal conducted by an independent expert with respect to the market
for similar property (the cost of which shall be borne by Member B) at a time no
more than ninety (90) days prior to such sale date) and (3) is not made to any
Affiliate of Member B;

(xi)

the amendment, modification or waiver of any provision of the O&M Agreement or
the appointment of a replacement Operator; provided, however, that this clause
(xi) shall not apply to (1) any termination of the O&M Agreement in accordance
with its terms, or (2) prior to the Third Distribution Period, appointment of
any replacement of the Operator upon or following a termination of the O&M
Agreement by the Company pursuant to Section 9.2 of the O&M Agreement;

(xii)

the termination, amendment, modification or waiver of, or any consent under any
Project Document; provided, however, that this clause (xii) shall not apply to
(A) any termination, amendment, modification or waiver of, or any consent under,
the O&M Agreement or any other agreement between the Company and Member B or any
Affiliate of Member B or (B) any amendment or modification of any other Project
Document to the extent that the O&M Agreement expressly permits the Operator to
make such amendment or modification with out the consent of the Company;

(xiii)

the appointment or hiring of any officer or employee; or

(xiv)

the agreement to do any of the foregoing.

Section 4.7


Conduct of Meetings.


The Managers shall have full power and authority concerning the manner of
conducting any meeting of the Members, including the determination of Persons
entitled to vote, the existence of a quorum, the satisfaction of the
requirements of this Article IV, the conduct of voting, the validity and
effectiveness of any proxies and the determination of any controversies, votes
or challenges arising in connection with or during the meeting or voting. The
Managers shall designate a Person to serve as chairperson of any meeting and
shall further designate a Person to take minutes of any meeting. The chairperson
of the meeting shall have the power to adjourn the meeting from time to time,
without notice, other than announcement of the time and place of the adjourned
meeting. Upon the resumption of such adjourned meeting, any business may be
transacted that might have been transacted at the meeting as originally called.

Section 4.8


Action by Written Consent.


Any action that may be taken at a meeting of the Members may be taken without a
meeting if a consent in writing, setting forth the action to be taken, shall be
signed and dated by the Members having not less than the minimum number of votes
that would be necessary to authorize or take such action at a meeting at which
all Units entitled to vote thereon were present and voted. Such consent shall
have the same force and effect as a vote of the signing Members at a meeting
duly called and held pursuant to this Article IV. No prior notice from the
signing Members to the Company or other Members shall be required in connection
with the use of a written consent pursuant to this Section 4.8. Notification of
any action taken by means of a written consent of Members shall, however, be
sent within a reasonable time after the date of the consent by the Company to
all Members who did not sign the written consent, but in any event, such
Notification shall be sent no later than five (5) Business Days after such
action is taken.

--------------------------------------------------------------------------------

Section 4.9


Proxies.


A Member may vote either in person or by proxy executed in writing by the
Member. A facsimile, telegram, telex, cablegram or similar transmission by the
Member or a photographic, photostatic, facsimile or similar reproduction of a
writing executed by the Member shall be treated as an execution in writing for
purposes of this Section 4.9. Proxies for use at any meeting of Members or in
connection with the taking of any action by written consent shall be filed with
the Company before or at the time of the meeting or execution of the written
consent, as the case may be. All proxies shall be received and taken charge of
and all ballots shall be received and canvassed by the Managers who shall decide
all questions touching upon the qualification of voters, the validity of the
proxies and the acceptance or rejection of votes, unless an inspector or
inspectors shall have been appointed by the chairperson of the meeting, in which
event such inspector or inspectors shall decide all such questions. No proxy
shall be valid after eleven (11) months from the date of its execution unless
otherwise provided in the proxy. A proxy shall be revocable unless the proxy
form conspicuously states that the proxy is irrevocable and the proxy is coupled
with an interest. Should a proxy designate two or more Persons to act as
proxies, unless such instrument shall provide to the contrary, a majority of
such Persons present at any meeting at which their powers thereunder are to be
exercised shall have and may exercise all the powers of voting or giving
consents thereby conferred, or if only one be present, then such powers may be
exercised by that one; or, if an even number attend and a majority do not agree
on any particular issue, the Company shall not be required to recognize such
proxy with respect to such issue if such proxy does not specify how the Units
that are the subject of such proxy are to be voted with respect to such issue.

ARTICLE V.
MANAGEMENT OF THE COMPANY


Section 5.1


Management of Business.


Except as otherwise expressly provided in this Agreement, the powers of the
Company shall be exercised by or under the authority of, and the business and
affairs of the Company shall be managed under the direction of, the Management
Committee. Each of the Managers is hereby designated a “manager” of the Company
within the meaning of Section 18-101(10) of the Act.

--------------------------------------------------------------------------------

Section 5.2

Number and Election of Managers.

(a)

At all times that this Agreement remains in effect, the Management Committee
shall consist of four Managers of the Company. During the First Distribution
Period, the Managers of the Company shall be elected as follows: (i) three (3)
Managers shall be elected by the holders of the Class A Units voting separately
as a class and (ii) one (1) Manager shall be elected by the holders of the Class
B Units voting separately as a class. The initial Managers of the Company shall
be as set forth on Schedule 3. During the Second Distribution Period, the
Managers of the Company shall be elected as follows: (i) two (2) Managers shall
be elected by the holders of the Class A Units voting separately as a class and
(ii) two (2) Managers shall be elected by the holders of the Class B Units
voting separately as a class. During the Third Distribution Period, the Managers
of the Company shall be elected as follows: (i) one (1) Manager shall be elected
by the holders of the Class A Units voting separately as a class and (ii) three
(3) Managers shall be elected by the holders of the Class B Units voting
separately as a class References herein to the “Class A Managers” mean the
Managers elected by the holders of the Class A Units and references herein to
the “Class B Managers” means the Managers elected by the holders of the Class B
Units.

(b)

In any election of Managers, each Member shall vote its respective Units in such
manner as necessary to cause the election of the Managers designated in
accordance with the provisions of Section 5.2(a). There shall be no cumulative
voting with respect to the election of Managers.

Section 5.3

General Powers of Managers; Activities.

(a)

Except as may otherwise be expressly provided in this Agreement, the Managers
shall have complete and exclusive discretion in the management and control of
the business and affairs of the Company, including the right to make and control
all ordinary and usual decisions concerning the business and affairs of the
Company. The Managers shall, subject to Section 4.6(c), possess all power, on
behalf of the Company, to do or authorize the Company or to direct the officers
of the Company, on behalf of the Company, to do all things necessary or
convenient to carry out the business and affairs of the Company.

(b)

The Managers shall devote so much of their time to the affairs of the Company
and the conduct of the Company business as they, in their sole judgment, shall
reasonably determine to be required and shall not be obligated to do or perform
any act or thing in connection with the business of the Company not expressly
set forth herein.

Section 5.4

Limitations on Powers of Managers.

The enumeration of powers in this Agreement shall not limit the general or
implied powers of the Managers or any additional powers provided by law.

Section 5.5


Place of Meetings.


Meetings of the Managers may be held either within or without the State of
Delaware at whatever place is specified in the call of the meeting. In the
absence of specific designation, the meetings shall be held at the principal
office of the Company. The Managers shall designate one of the Managers to be
the chair of the Management Committee, and the chair will preside at meetings of
the Managers.

--------------------------------------------------------------------------------

Section 5.6


Regular Meetings.


The Managers shall meet at least once per Fiscal Year. No notice need be given
to Managers of regular meetings for which the Managers have previously agreed
upon a time and place for the meeting.

Section 5.7


Special Meetings.


Special meetings of the Managers may be held at any time upon the request of the
Chief Executive Officer of the Company (if any) or any Manager. A Notification
of any special meeting shall be sent to the last known address of each Manager
at least five (5) Business Days in advance of the meeting. Notification of the
time, place and purpose of such meeting may be waived in writing before or after
such meeting and shall be equivalent to the giving of a Notification. Attendance
of a Manager at such meeting shall also constitute a waiver of Notification
thereof, except where such Manager attends for the express purpose of objecting
to the transaction of any business on the ground that the meeting is not
lawfully called or convened. Neither the business to be transacted at, nor the
purpose of, any regular or special meeting of the Managers need be specified in
the Notification or waiver of Notification of such meeting.

Section 5.8

Quorum of and Action by Managers.

The presence, in person or by proxy, of at least one (1) Manager elected by the
holders of the Class A Units voting separately as a class and at least one (1)
Manager elected by the holders of the Class B Units voting separately as a class
shall constitute a quorum for the transaction of business at any meeting of the
Managers. Except as otherwise expressly set forth in this Agreement, any action
to be taken or approved by the Managers hereunder must be taken or approved by
the Managers, and any action so taken or approved shall constitute the act of
the Managers.

Section 5.9


Compensation.


The Managers shall serve without compensation. Managers shall be entitled to
reimbursement for their reasonable out-of-pocket expenses incurred in attending
any meeting.

Section 5.10

Resignation and Removal.


Any Manager may resign at any time. Such resignation shall be made in writing
and shall take effect at the time specified therein, or if no time is specified,
at the time of its receipt by the Company. Any Managers serving as such by
designation of specified class of Members pursuant to Section 5.2 may be
removed, either for or without cause, only upon the affirmative vote of such
class of Members.

--------------------------------------------------------------------------------

Section 5.11

Vacancies.


If any Manager ceases to serve as such, his replacement shall be elected by the
holders of Units entitled to elect such former Manager pursuant to the
procedures set forth in Section 5.2.

Section 5.12

Action by Written Consent.


Any action that may be taken at a meeting of the Managers may be taken without a
meeting if a consent in writing, setting forth the action to be taken, shall be
signed and dated by all of those Persons entitled to vote at that meeting, and
such consent shall have the same force and effect as a unanimous vote of
Managers at a meeting duly called and held. No notice shall be required in
connection with the use of a written consent pursuant to this Section 5.12.

Section 5.13

Other Business.


The Managers and Members may engage in or possess an interest in other business
ventures of every kind and description, independently or with others, including,
without limitation, the development, construction and operation of a separate
geothermal power generation project near the Project (referred to herein as
“Phase II”). Neither the Company nor any Member shall have any right, by virtue
of this Agreement or the Company relationship created hereby, in or to such
other ventures or activities of the Managers or any other Member or any of their
respective Affiliates, or to the income or proceeds derived therefrom, and the
pursuit of such ventures, even if competitive with the business of the Company,
shall not be deemed wrongful or improper.

Section 5.14

Standard of Care; Liability.


NOTWITHSTANDING ANY PROVISION TO THE CONTRARY ELSEWHERE IN THIS AGREEMENT, TO
THE EXTENT THAT, AT LAW OR IN EQUITY, THE MANAGEMENT COMMITTEE OR ANY MEMBER HAS
ANY DUTIES (FIDUCIARY OR OTHERWISE) AND LIABILITIES RELATING THERETO TO THE
COMPANY OR ANOTHER MEMBER OF THE COMPANY, (A) NEITHER THE MANAGEMENT COMMITTEE
NOR ANY MEMBER SHALL BE LIABLE TO THE COMPANY OR THE OTHER MEMBERS FOR ACTIONS
TAKEN BY THE MANAGEMENT COMMITTEE, ANY MEMBER OR ANY OF THEIR AFFILIATES IN
RELIANCE UPON THE PROVISIONS OF THIS AGREEMENT, (B) EACH MANAGER IS EXPRESSLY
PERMITTED TO SERVE AS A MANAGER OR DIRECTOR OF ANY OTHER ENTITY, INCLUDING OTHER
ENTITIES IN THE SAME OR SIMILAR INDUSTRIES, (C) EACH MEMBER AND EACH MANAGER IS
PERMITTED TO EXPLORE AND DEVELOP BUSINESS OPPORTUNITIES OUTSIDE OF THE COMPANY,
EVEN IF SUCH OPPORTUNITIES MAY COMPETE WITH THE ACTIVITIES OF THE COMPANY, (D)
NO MANAGER OR MEMBER IS REQUIRED, BY VIRTUE OF THEIR POSITION AS A MANAGER OR
MEMBER, TO PRESENT BUSINESS OPPORTUNITIES IN THE GEOTHERMAL INDUSTRY OR
UTILIZING GEOTHERMAL RESOURCES TO THE MANAGEMENT COMMITTEE OR THE COMPANY BEFORE
PURSUING SUCH OPPORTUNITIES IN ANY CAPACITY OR ON BEHALF OF ANY OTHER ENTITY,
AND

--------------------------------------------------------------------------------

(E) THE DUTIES (FIDUCIARY OR OTHERWISE) OF THE MANAGEMENT COMMITTEE, EACH
MANAGER AND EACH MEMBER ARE INTENDED TO BE MODIFIED AND LIMITED TO THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT, OR OTHERWISE EXIST AGAINST THE MANAGEMENT COMMITTEE OR ANY MEMBER.

Section 5.15

Appointment and Authority of Officers.

Subject to Section 4.6(c)(xiii), the Management Committee shall have the right
to appoint officers of the Company. The scope of any such officer’s power and
authority shall be as expressly set forth in a resolution of the Managers, and
no officer shall have greater power or authority than the Management Committee.
Without the requisite prior approval of the Members in respect thereof, no
officer shall, on behalf of the Company, authorize, engage in or enter into any
of the transactions or actions specified in Section 4.6(c). The Management
Committee shall have the right to modify or limit the authority of, or remove,
and officer of the Company at any time, either for or without cause.

Section 5.16

Execution of Company Documents.

When the taking of such action has been authorized by the Managers, the
President of the Company or any other person specifically authorized by the
Managers, as the case may be, may execute any contract, agreement, instrument,
certificate or other document on behalf of the Company and may execute and file
on behalf of the Company with the Secretary of State of the State of Delaware
any document, certificate or instrument, including without limitation any (i)
certificate of amendment to the Company’s Certificate of Formation, (ii) one or
more restated certificates of formation, (iii) certificate of merger or
consolidation or (iv) upon the dissolution and completion of winding up of the
Company, certificate of dissolution.

Section 5.17

Operating Budget.

The annual budget of the Company and any modification, amendment or supplement
thereto shall be established for each year pursuant to the O&M Agreement (the
“Operating Budget”).

ARTICLE VI.
BOOKS AND RECORDS; TAX MATTERS


Section 6.1


Bank Accounts; Investments.


Capital Contributions, revenues and any other Company funds shall be deposited
by the Company in a bank account established in the name of the Company, or
shall be invested by the Company, at the direction of the Managers, in
furtherance of the purpose of the Company set forth in Section 1.5. No other
funds shall be deposited into Company bank accounts or commingled with Company
investments. Funds deposited in the Company’s bank accounts may be withdrawn
only to be invested in furtherance of the Company’s purposes, to pay Company
debts or obligations or to be distributed to the Members pursuant to this
Agreement.

--------------------------------------------------------------------------------

Section 6.2

Records Required by Act; Right of Inspection.

(a)

During the term of the Company’s existence and for a period of four (4) years
thereafter, there shall be maintained in the Company’s principal office all
records required to be kept pursuant to the Act, including a current list of the
names, addresses and Units held by each of the Members (including the dates on
which each of the Members became a Member), copies of this Agreement and the
Certificate of Formation, including all amendments or restatements, and correct
and complete books and records of account of the Company.

(b)

On written request, a Member may examine and copy, at any reasonable time, for
any purpose reasonably related to such Member’s interest as a Member of the
Company, and at the Member’s expense, records required to be maintained under
the Act and such other information regarding the business, affairs and financial
condition of the Company as is reasonable for the Member to examine and copy.
Upon written request by any Member made to the Company at the address of the
Company’s principal office, the Company shall provide to the Member without
charge true copies of this Agreement and the Certificate of Formation and all
amendments or restatements.

Section 6.3


Books and Records of Account.


The Company shall maintain adequate books and records of account that shall be
maintained on the accrual method of accounting and on a basis consistent with
GAAP and appropriate provisions of the Code, containing, among other entries, a
Capital Account for each class of Units held by each Member. The Company shall
also maintain books for the purpose of registering the transfer of Units.

Section 6.4


Other Information Rights.


The Company shall furnish to each Member:


(a)

Within twenty (20) days after the end of each calendar month and forty-five (45)
days after the end of each calendar quarter (other than for the month and
calendar quarter ending simultaneously with the end of the Company’s Fiscal
Year), an unaudited balance sheet of the Company as at the end of such month and
unaudited statements of income and of changes in cash flow of the Company for
such month and for the current Fiscal Year to the end of such month setting
forth in comparative form the Company’s financial statements for the
corresponding periods for the prior Fiscal Year, if any, including a comparison
to the then current budget, all in reasonable detail.

(b)

Within ninety (90) days after the end of each Fiscal Year, an audited balance
sheet of the Company as of the end of such year and audited statements of income
and of changes in cash flow of the Company for such year, including comparisons
to the corresponding periods in prior years, prepared in accordance with GAAP
consistently applied.

(c)

No later than sixty (60) days prior to the start of each new Fiscal Year, the
Operating Budget approved by the Management Committee, which Operating Budget
shall be in reasonable detail and contain a projected financial statement for
such fiscal year on a monthly basis, and operating goals for the Project, and
promptly after preparation from time to time, any revisions to the forecasts
contained therein.

--------------------------------------------------------------------------------

(d)

Notice of any noncompliance by the Company with any Applicable Law that could
reasonably be likely to have a material adverse affect on the business, assets,
financial condition, prospects or results of operations of the Company.

(e)

Any other financial or other information available to the officers of the
Company as any Member reasonably requests.

Section 6.5

Audits.

The fiscal year-end financial statements to be delivered pursuant to Section
6.4(a) shall be audited. The audit shall be performed by PricewaterhouseCoopers
LLP or such other accounting firm approved by the Management Committee.

Section 6.6


Fiscal Year.


The fiscal year of the Company shall be as required under the Code (the “Fiscal
Year”). Initially the Fiscal Year shall be the period commencing on the day
following the last Friday of November and ending on the last Friday of November
of the next succeeding calendar year. Each Fiscal Year shall consist of four
quarters (each, a “Fiscal Quarter”) ending on the last Friday in February, May,
August and November of each fiscal year.

Section 6.7


Tax Matters.


(a)

Member A is hereby designated Tax Matters Member for the Company in accordance
with the definition of “tax matters partner” set forth in Section 6231 of the
Code and shall be so designated in each Federal information return filed on
behalf of the Company in the First Distribution Period and the Second
Distribution Period; Member B is hereby designated Tax Matters Member for the
Company, with respect to Taxable Years commencing during the Third Distribution
Period only, in accordance with the definition of “tax matters partner” set
forth in Section 6231 of the Code and shall be so designated in each Federal
information return filed on behalf of the Company in the Third Distribution
Period. The Member so designated for the Company at any time shall be referred
to herein as the “Tax Matters Member”. The Tax Matters Member shall not be
liable to the Company or any Member or Affiliate of the Company or any Member
for any act or omission taken or suffered by it in such capacity in good faith
and in the belief that such act or omission is in or is not opposed to the best
interests of the Company and shall, to the fullest extent permitted by law, be
indemnified by the Company in respect of any claim based upon such act or
omission; provided, however, that such act or omission does not constitute gross
negligence, fraud or willful misconduct.

(b)

The Tax Matters Member shall promptly deliver to each Member copies of all
written Tax Correspondence and shall promptly advise each Member of the content
of any substantive verbal Tax Correspondence. The Tax Matters Member shall use
all reasonable efforts to provide each Member and its attorneys the opportunity
to attend any such conversations, and shall keep each Member advised of all
developments with respect to any proposed adjustments that come to the Tax
Matters Member’s attention. In addition, the Tax Matters Member shall (x)
provide to each Member draft copies of any substantive correspondence or filing
to be submitted by the Tax Matters Member to the IRS (or other taxing
authority), including, without limitation, with respect to any tax contest (a
“Written Submission”), at least 14 Business Days prior to the date the Written
Submission is required to be submitted, (y) shall consider in good faith changes
or comments to the Written Submission requested by other Members, and shall
consult with such other Members with respect to such changes and comments;
provided, however, that if the Tax Matters Member and the other Members, acting
reasonably, cannot agree on the changes or comments to the Written Submission,
the Tax Matters Member’s changes or comments shall control, and (z) shall
provide to each Member a final copy of the Written Submission. The Tax Matters
Member shall provide each Member with notice reasonably in advance of any
scheduled meetings or conferences (including telephone conferences) with respect
to any tax contest, and such other Members and their counsel will have the right
to attend any such scheduled meetings or conferences. The Tax Matters Member
will take such reasonable actions, including providing powers of attorney, as
may be necessary for each Member and its counsel to attend such meetings and
conferences. Each Member shall provide the Tax Matters Member with written
comments to drafts of Written Submissions delivered pursuant to this Section
8.1(b) within seven (7) Business Days of receipt of such drafts. Each Member
shall be deemed to have no comments if the Tax Matters Member has not received
such Member’s written comments within seven (7) Business Days of receipt of such
drafts.

--------------------------------------------------------------------------------

(c)

The Tax Matters Member agrees that it will not take the following actions
without each Member’s consent (such consent not to be unreasonably withheld,
delayed or conditioned):

(i)

Settling or proposing a settlement with the IRS regarding a tax contest;

(ii)

Terminating an extension of the statute of limitations regarding the Company’s
tax year;

(iii)

 Seeking technical advice or otherwise involving IRS personnel outside the audit
team or using procedures (e.g., a Pre-Filing Agreement or Industry Issue
Resolution Program) outside the normal audit procedures with respect to a tax
contest; and

(iv)

If a tax contest results in a deficiency, choosing the forum for appeals or
litigation, and settling or proposing a settlement for such a controversy.

(d)

At the Company’s expense, the Tax Matters Member shall cause Ernst & Young LLP
(or such other “Big Four” accounting firm mutually acceptable to Member A and
Member B) to prepare the Federal income tax returns for the Company and all
other tax and information returns of the Company, including state and local tax
returns. The Tax Matters Member may extend the time for filing any such tax
returns as provided for under applicable statutes. Each Member shall provide
such information, if any, as may be reasonably needed by such accounting firm
for purposes of preparing such tax returns, provided that such information is
readily available from regularly maintained accounting records. At least thirty
(30) days prior to filing the Federal and state income tax returns and
information returns of the Company, the Tax Matters Member shall deliver to the
Members for their review a copy of the Company’s Federal and state income tax
returns and information returns in the form proposed to be filed for each
Taxable Year, and shall incorporate all reasonable changes or comments to such
proposed tax returns and information returns requested by Members at least ten
days prior to the filing date for such returns. Notwithstanding the foregoing,
in the event the Tax Matters Member and another Member have a disagreement with
respect to such tax returns, such disagreement, to the extent the parties are
not able to reach agreement, shall be resolved by Ernst & Young LLP or another
“Big Four” accounting firm mutually acceptable to Member A and Member B, whose
costs shall be shared equally by Member A and Member B and whose determination
shall be final. After taking into account any such changes described above, the
Tax Matters Member shall cause the Company to timely file, taking into account
any applicable extensions, such tax returns. Within twenty (20) days after
filing such Federal and state income tax returns and information returns of the
Company, the Tax Matters Member shall cause the Company to deliver to each
Member a copy of the Company’s Federal and state income tax returns and
information returns as filed for each Taxable Year, together with any additional
tax-related information in the possession of the Company that such Member may
reasonably and timely request in order to properly prepare its own income tax
returns.

--------------------------------------------------------------------------------

(e)

The Operator, to the extent that Company funds are available, shall cause the
Company to pay any taxes payable by the Company (it being understood that the
expenses of preparation and filing of the tax returns, and the amounts of taxes,
are expenses of the Company and not of the Tax Matters Member); provided that
the Tax Matters Member shall not be required to cause the Company to pay any tax
so long as the Company (under the direction of the Tax Matters Member as
described above) is in good faith and by appropriate legal proceedings
contesting the validity, applicability or amount thereof and such contest does
not materially endanger any right or interest of the Company.

(f)

To the extent that the Company may, or is required to, make elections for
Federal, state or local income or other tax purposes, such elections shall be
made by the Tax Matters Member. The Tax Matters Member agrees to cause the
Company to make the following elections for tax purposes:

(i)

To adopt an annual accounting period ending on the last Friday in November as
its taxable year (the “Taxable Year”), unless otherwise required by law;

(ii)

To adopt the accrual method of accounting;

(iii)

To compute the allowance for depreciation utilizing the shortest life and
fastest method permissible under the Modified Accelerated Cost Recovery System
or other applicable depreciation system, for tax purposes only;

(iv)

To amortize organization expenditures, if any, over a sixty (60) month period in
accordance with Code Section 195(b) and any similar state statute;

(v)

To amortize start-up expenditures, if any, over a sixty (60) month period in
accordance with Code Section 709(b) and any similar state statute;

--------------------------------------------------------------------------------

(vi)

To make such other elections as it may deem advisable to reduce Company taxable
income to the maximum extent possible and to take deductions in the earliest
Taxable Year possible; and

(vii)

To make the election provided under Code Section 754 and any corresponding
provision of applicable state law at the request of any Member.

(g)

To the extent permitted by law, the Members agree to report their tax items with
respect to, and arising from, their interests in the Company in a manner that is
consistent with the Company’s tax returns.

(h)

Notwithstanding any other provisions of this Agreement, the provisions of this
Section 6.7 shall survive the dissolution of the Company or the termination of
any Member’s interest in the Company and shall remain binding on all Members for
a period of time necessary to resolve with the Internal Revenue Service (“IRS”)
or any applicable state or local taxing authority all matters (including
litigation) regarding the U.S. Federal, state and local income taxation, as the
case may be, of the Company or any Member with respect to the Company.

(i)

The Company shall take all steps necessary to be treated as a partnership for
U.S. federal income tax purposes. The Company shall not make an election or take
any action that would cause the Company to be excluded from the application of
the provisions of subchapter K of chapter 1 of subtitle A of the Code or any
similar provision of applicable state law, and no provision of this Agreement
shall be construed to sanction or approve such election or action. No election
shall be made for the Company to be treated as a corporation, or an association
taxable as a corporation, under the Code or any provision of any state or local
tax laws.

(j)

It is the intent of the Members that the Company and the Company Property be
managed so as to ensure that the Members of the Company shall be entitled to
claim the Renewable Electricity Production Credits provided under Sections
38(b)(8) and 45 of the Code with respect to all electricity sold by the Company
during the 10-year period set forth in Section 45(a)(2)(A)(ii) of the Code in
proportion with their allocation of Net Profits and Net Losses under Article IX.
No Member shall act in any manner that is inconsistent with the allocation of
the Renewable Electricity Production Credits set forth in this Agreement.

(k)

The Company and Member B hereby represent, warrants and covenant to Member A as
follows:

(i)

At all times prior to the date hereof, the Company will have had a single owner
and will not have made an election to be treated as a corporation under Treasury
Regulations Section 301.7701 -3;

(ii)

Member B will not claim an energy credit under Section 48 with respect to the
operations of the Company;

(iii)

Neither Member B nor the Company has or will receive: (a) any grants from the
United States, a State, or a political subdivision of a State for use in
connection with the transactions contemplated hereby; (b) proceeds of an issue
of State or local government obligations used to provide financing for the
transactions contemplated hereby the interest on which is exempt from tax under
Section 103; (c) any subsidized energy financing provided (directly or
indirectly) under a Federal, State or local program provided in connection with
the transactions contemplated hereby; or (d) any credit allowable with respect
to any property or business in connection with the transactions contemplated
hereby (other than the Renewable Energy Production Credits);

 

--------------------------------------------------------------------------------

(iv)

Member B expects to have adequate assets, other than its interest in the
Company, to satisfy its obligations, if any, under Section 9.2(f)(ii) of this
Agreement; and

(v)

Neither Member B nor the Company is directly or indirectly related to the Idaho
Power Company in any capacity.

ARTICLE VII.
RESTRICTIONS ON TRANSFERABILITY; ADMISSION OF NEW MEMBERS

Section 7.1


Transfers.


(a)

Member A may sell, transfer, assign, pledge, encumber, hypothecate or otherwise
dispose of (a “Transfer”) all or any of its Units without the approval of any
other Member; provided, however, that if any such Transfer is to be made during
the First Distribution Period prior to the full funding of the Capital
Contributions contemplated to be made by Member A pursuant to Section 8.1, such
Transfer may only be made if (i) Member A remains obligated with respect to such
Capital Contributions, or (ii) Member B has consented in writing to such
Transfer (which consent may not be unreasonably withheld, delayed or
conditioned). Notwithstanding the foregoing, Member A may not Transfer all or
any of its Units to a Competitor unless (1) the O&M Agreement has been
terminated in accordance with its terms or (2) neither Member B nor any
Affiliate of Member B is the Operator.

(b)

Member B shall not Transfer any Class B Unit except as provided in this

Section 7.1(b). During the First Distribution Period, Member B may sell its
Class B Units with the written consent of Member A, which consent may be given
or withheld, conditioned or delayed, by Member A in its sole discretion;
provided, however, that if neither Member B nor any of its Affiliates is then
acting as the Operator of the Project, then Member B may sell its Class B Units
with the written consent of Member A, which consent shall not be unreasonably
withheld, delayed or conditioned. At any time after the First Distribution
Period, Member B may sell its Class B Units with the written consent of Member
A, which consent shall not be unreasonably withheld, delayed or conditioned.

Section 7.2

Admission of Transferee as Member.

A transferee of a Unit desiring to be admitted as a Member must execute and
deliver to the Company a counterpart of, or an agreement adopting, this
Agreement, in form and substance satisfactory to the Company. Subject to
compliance with Section 7.1, upon such execution and delivery, such transferee
shall be admitted as a Member and the transferee shall have, to the extent of
the Unit transferred, the rights and powers and shall be subject to the
restrictions and liabilities of a Member under this Agreement, the Certificate
of Formation and the Act. The transferee shall also be liable, to the extent of
the Unit transferred, for the unfulfilled obligations, if any, of the transferor
Member to make Capital Contributions, but shall not be obligated for liabilities
unknown to the transferee at the time such transferee was admitted as a Member
and that could not be ascertained from this Agreement. Whether or not the
transferee of a Unit becomes a Member, the transferor Member shall not be
released from any liability to the Company under this Agreement, the Certificate
of Formation or the Act.

--------------------------------------------------------------------------------

Section 7.3

Admission of Additional Members.

Additional Members of the Company may only be added if the addition of any such
proposed additional Member is approved in writing, prior to such admission, by
all of the then-existing Members and, in each such case, such proposed
additional Member satisfies the requirements of Section 7.2. All Units issued
following the date hereof shall be either Class A Units or Class B Units, or a
new class of Units, as shall be agreed at such time among the Members.

ARTICLE VIII.
CAPITAL OF THE COMPANY


Section 8.1

Capital Contributions on or Prior to the Effective Time.

Member A and Member B have made the following Capital Contributions in the
aggregate amounts set forth below prior to or on the Effective Time:

Member Capital Contribution (Cash) Member A $ 100 Member B $ 5,000,000        
Member Capital Contribution (Property) Member A $ 0 Member B $ 882,803

Section 8.2

Further Required Capital Contributions.

Following the Effective Time, Member A irrevocably agrees to make the Capital
Contributions in the amounts and on the dates indicated on Schedule 5 attached
hereto (each a “Capital Call”); provided, that Member A shall not be required to
make any Capital Call until each of the conditions precedent identified on
Schedule 6 attached hereto have been satisfied or waived by Member A; and,
provided, further, that Member B may reallocate the amounts indicated on
Schedule 5 among the scheduled times (so long as the aggregate amount of Capital
Calls made by Member A and scheduled to be made by Member A does not exceed
$34,170,000) by giving written notice to Member A at least ten (10) Business
Days prior to the date scheduled for a Capital Call.

--------------------------------------------------------------------------------

Following the Effective Time, Member B shall make or cause to be made all of the
transfers listed in the Transfer Plan under the heading “Transfer Required” as
Capital Contributions of property, to be valued as described in Section 8.4.

Neither Member A nor Member B shall be obligated to make any Capital
Contributions other than such Member’s Capital Contribution set forth in Section
8.1 and this Section 8.2. Each Party agrees that no additional Capital
Contributions or Capital Calls may be made without the consent of all Parties to
this Agreement.

Section 8.3


Return of Capital Contributions.


Except as otherwise provided herein or in the Act, no Member shall have the
right to withdraw, or receive any return of, all or any portion of such Member’s
Capital Contribution.

Section 8.4


In-Kind Contributions.


The fair market value of contributions of property, other than cash, made under
this Article VIII shall be the value agreed upon by the Members.

Section 8.5


Interest.


No interest shall be paid by the Company on Capital Contributions or on balances
in Members’ Capital Accounts.

Section 8.6


Loans From Members.


Loans by a Member to the Company shall not be considered Capital Contributions.
If any Member shall advance funds to the Company in excess of the amounts
required hereunder to be contributed by such Member to the capital of the
Company, the making of such advances shall not result in any increase in the
amount of the Capital Account of such Member. The amounts of any such advances
shall be a debt of the Company to such Member and shall be payable or
collectible only out of the Company Property in accordance with the terms and
conditions upon which such advances are made. The repayment of loans from a
Member to the Company upon liquidation shall be subject to the order of priority
set forth in Section 12.2.

ARTICLE IX.
CAPITAL ACCOUNTS, PROFITS AND LOSSES AND ALLOCATIONS

Section 9.1


Capital Accounts.


(a)

The Company shall maintain a capital account for each Member in accordance with
Section 704 of the Code and the Treasury Regulations thereunder (each, a
“Capital Account”). Each Member’s Capital Account as of the Effective Date will
equal its Capital Contributions made under Article VIII as of such date.

(b)

 The Capital Account of each Member will be increased by (i) the amount of any
cash and the agreed Book Value of any property (net of liabilities encumbering
the property), as of the date of contribution, contributed as a Capital
Contribution to the capital of the Company by that Member upon the agreement of
all of the parties to this Agreement, as contemplated by Section 8.2, (ii) the
amount of any Net Profits allocated to that Member, (iii) any items of income
specially allocated to that Member under this Article IX, (iv) that Member’s pro
rata share (determined in the same manner as that Member’s share of Net Profits
pursuant to Section 9.2) of income of the Company that is exempt from tax. The
Capital Account of each Member will be decreased by (i) the amount of any Net
Losses allocated to that Member, (ii) the amount of distributions to that
Member, (iii) any deductions specially allocated to that Member under this
Article IX, and (iv) that Member’s pro rata share (determined in the same manner
as that Member’s share of Net Losses pursuant to Section 9.2) of any other
expenditures of the Company that are not deductible in computing Company Net
Profits or Net Losses and which are not chargeable to capital account. In all
respects, the Member’s Capital Accounts will be determined in accordance with
the detailed capital accounting rules set forth in Section 1.704 -1(b)(2)(iv) of
the Treasury Regulations and will be adjusted upon the occurrence of certain
events as provided in Section 1.704 -1(b)(2)(iv)(f) of the Treasury Regulations.

--------------------------------------------------------------------------------

(c)

A transferee of all (or a portion) of a Unit will succeed to the Capital Account
(or portion of the Capital Account) attributable to the transferred Interest.

Section 9.2

Profits and Losses.

(a)

The net profits and net losses of the Company (“Net Profits” and “Net Losses”)
will be the net income or net loss (including capital gains and losses and
percentage depletion deductions under Section 613 of the Code), respectively, of
the Company determined for each Fiscal Year in accordance with the accounting
method followed for federal income tax purposes, except that in computing Net
Profits and Net Losses, all depreciation and cost recovery deductions will be
deemed equal to Depreciation and gains or losses will be determined by reference
to Book Value rather than tax basis. Whenever a proportionate part of the Net
Profits or Net Losses is allocated to a Member, every item of income, gain,
loss, deduction or credit entering into the computation of such Net Profits or
Net Losses or arising from the transactions with respect to which such Net
Profits or Net Losses were realized will be credited or charged, as the case may
be, to such Member in the same proportion; except that “recapture income,” if
any, will be allocated to the Members who were allocated the corresponding
Depreciation deductions.

(b)

If any Member transfers all or any part of its Interest during any Fiscal Year
or its Interest is increased or decreased, Net Profits and Net Losses
attributable to that Interest for that Fiscal Year (except as otherwise provided
below) will be apportioned between the transferor and transferee or computed as
to such Members, as the case may be, in accordance with the method selected by
the Managers, as long as such apportionment is permissible under the Code and
applicable regulations thereunder.

(c)

During each Fiscal Year during the First Distribution Period (and in any event
until the end of the Class A Initial Allocation Period, if longer than the First
Distribution Period), Net Profits or Net Losses shall be allocated 99% to Member
A and 1% to Member B.

--------------------------------------------------------------------------------

(d)

 Subject to, and after giving effect to, Section 9.2(f), during each Fiscal Year
after the end of the period described in Section 9.2(c), Net Profits and Net
Losses shall be allocated as follows:

(i)

Net Profits for any Fiscal Year shall be allocated in the following order and
priority:

(A)

First, Net Profits shall be allocated to the Members in an amount equal to the
excess, if any, of (x) the cumulative Net Losses allocated to each Member
pursuant to Section 9.2(d)(ii) for all prior Fiscal Years beginning after the
period described in Section 9.2(c), over (y) the cumulative Net Profits
allocated to each such Member pursuant to this Section 9.2(d)(i)(A) for all such
prior Fiscal Years. Such amounts shall be allocated among the Members in
proportion to previous allocations of Net Losses so as to offset such
allocations of Net Losses that have not been previously offset by allocations
pursuant to this Section 9.2(d)(i)(A), in reverse order to that in which such
Net Losses were originally allocated.

(B)

Second, any remaining Net Profits shall be allocated to the Members in an amount
equal to the excess, if any, of (x) the cumulative distributions to Members of
Available Cash pursuant to Section 10.1(c) for the current Fiscal Year and all
prior Fiscal Years beginning after the end of the period described in Section
9.2(c), over (y) the cumulative Net Profits allocated to Members pursuant to
this Section 9.2(d)(i) for all such prior Fiscal Years. Such amounts shall be
allocated among the Members in proportion to their relative cumulative
distributions for which allocations have not previously been made pursuant to
this Section 9.2(d)(i)(B).

(C)

Third, in all Fiscal Years during the Second Distribution Period, any remaining
Net Profits shall be allocated 51% to Member A and 49% to Member B.

(D)

Fourth, in all Fiscal Years during the Third Distribution Period, any remaining
Net Profits shall be allocated 80% to Member B and 20% to Member A.

(ii)

Net Losses for any Fiscal Year shall be allocated in the following order and
priority:

(A)

First, Net Losses shall be allocated to the Members in an amount equal to the
excess, if any, of (x) the cumulative Net Profits allocated to each Member
pursuant to Section 9.2(d)(i)(C) or (D) for all prior Fiscal Years beginning
after the period described in Section 9.2(c), over (y) the cumulative Net Losses
allocated to each Member pursuant to this Section 9.2(d)(ii)(A) for all such
prior Fiscal Years. Such amount shall be allocated among the Members in
proportion to previous allocations of Net Income so as to offset previous
allocations of Net Income not previously offset by allocations pursuant to this
Section 9.2(d)(ii)(A), in reverse order to that in which such Net Income was
previously allocated.

--------------------------------------------------------------------------------

(B)

Second, any remaining Net Losses shall be allocated to the Members in proportion
to and to the extent of the Members’ positive Capital Account balances.

(C)

Third, in all Fiscal Years during the Second Distribution Period, any remaining
Net Losses shall be allocated 51% to Member A and 49% to Member B.

(D)

Fourth, in all Fiscal Years during the Third Distribution Period, any remaining
Net Losses shall be allocated 80% to Member B and 20% to Member A.

(e)

Notwithstanding anything to the contrary in Sections 9.2(a), (b), (c) and (d)
hereof, if and to the extent the Tax Matters Member determines that an
allocation of depreciation, depletion or other item of tax loss or deduction to
Member A would cause Member A’s Capital Account to fall below zero (or, if
Member A’s Capital Account is less than zero before such allocation, would
increase the amount by which Member A’s Capital Account is less than zero), only
the portion of such item or items that can be allocated to Member A without
causing Member A’s Capital Account to fall below zero (or to increase the amount
by which Member A’s Capital Account is less than zero) shall be allocated to
Member A. The remainder of any such item or items shall be allocated to Member
B.

(f)

Notwithstanding Sections 9.2(c), (d) and (e) hereof,

(i)

For federal income tax purposes (but not for purposes of crediting or charging
Capital Accounts), Depreciation or gain or loss realized by the Company with
respect to any property that was contributed to the Company or that was held by
the Company at a time when the Book Value of the Company Property was adjusted
in accordance with the third sentence of Section 9.1(b) will, in accordance with
Section 704(c) of the Code and Sections 1.704 -1(b)(2)(iv)(d) and (f) of the
Treasury Regulations, be allocated among the Members in a manner which takes
into account the differences between the adjusted basis for federal income tax
purposes to the Company of its interest in such property and the fair market
value of such interest at the time of its contribution or revaluation. The
Company shall adopt the traditional method with curative allocations as
specified in Section 1.704 -3(c) of the Treasury Regulations with respect to
allocations governed by Section 704(c) of the Code or such other method selected
by the Tax Matters Member; and

(ii)

If any Member receives an adjustment, allocation or distribution that causes
such Member to have a deficit Capital Account balance as of the liquidation of
such Member’s Units (taking into account all capital account adjustments for the
Fiscal Year during which such liquidation occurs, other than those adjustment
made as a result of this Section 9.2(f)(ii)), such Member shall be
unconditionally obligated to restore the amount of such deficit balance to the
partnership by the end of such Fiscal Year (or, if later, within 90 days after
the date of such liquidation), which amount shall, upon liquidation of the
partnership, be paid to creditors of the partnership or distributed to other
partners in accordance with their positive capital balances (in accordance with
Article XII). This provision is intended and shall be interpreted to comply with
the requirements of Section 1.704 -1(b)(2)(ii)(b)(3) of the Treasury
Regulations.

--------------------------------------------------------------------------------

(iii)

To the extent and in the manner provided in Section 1.704 -2(f) of the Treasury
Regulations, if there is a net decrease in Company Minimum Gain during any
Fiscal Year each Member shall be specially allocated items of Company income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
such Member’s share of the net decrease in Company Minimum Gain, determined in
accordance with Section 1.704 -2(g) of the Treasury Regulations. This Section
9.2(f)(iii) is intended to comply with the minimum gain chargeback requirement
in Section 1.704 -2(f) of the Treasury Regulations and shall be interpreted
consistently therewith.

(iv)

To the extent and in the manner provided in Section 1.704 -2(i)(4) of the
Treasury Regulations, if there is a net decrease in Member Minimum Gain
attributable to a Member Nonrecourse Liability during any Fiscal Year, each
Member who has a share of the Member Minimum Gain attributable to such Member
Nonrecourse Liability shall be specially allocated items of Company income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
such Member’s share of the net decrease in Member Minimum Gain attributable to
such Member Nonrecourse Liability, determined in accordance with Section 1.704
-2(i)(4) of the Treasury Regulations. The items to be so allocated shall be
determined in accordance with Sections l.704-2(i)(4) and 1.704 -2(j)(2) of the
Treasury Regulations. This Section 9.2(f)(iv) is intended to comply with the
minimum gain chargeback requirement in Section 1.704 -2(i)(4) of the Treasury
Regulations and shall be interpreted consistently therewith.

(v)

Nonrecourse Deductions for any Fiscal Year shall be specially allocated to
Member A and Member B in accordance with the Members’ interest in Available Cash
for such year.

(vi)

Any Member Nonrecourse Deductions for any Fiscal Year shall be specially
allocated to the Member who bears the economic risk of loss with respect to the
Member Nonrecourse Liability to which such Nonrecourse Deductions are
attributable in accordance with Section 1.704 -2(i)(1) of the Treasury
Regulations.

(g)

All Renewable Energy Production Credits generated by the Company, together with
any other Tax credits generated by the Company, shall be allocated in the same
manner in which Net Profits and Net Losses for such Fiscal Year are allocated
pursuant to this Article IX.

--------------------------------------------------------------------------------

(h)

Notwithstanding anything in this Section 9.2 to the contrary, in any Fiscal
Year, all items of gross income of the Company attributable to the receipt of
REC Income by the Company shall be allocated, and all Available Cash which
results from such REC Income in that Fiscal Year shall be distributed, (i) 30%
to Member A and 70% to Member B, up to the amount of REC Income for such Fiscal
Year identified on Schedule 8, and (ii) 50% to Member A and 50% to Member B with
regard to any REC Income which exceeds the applicable scheduled amount as set
forth on Schedule 8 for any Fiscal Year and with regard to any REC Income earned
in a Fiscal Year for which no corresponding amount appears on Schedule 8.

(i)

Notwithstanding anything in this Section 9.2 to the contrary, the allocations
made pursuant to this Article IX are intended to comply with Section 704(b) of
the Code and the Treasury Regulations promulgated thereunder. The parties hereto
shall work together to amend this Agreement (including this Article IX and
Article X), if necessary, to comply with this Section 9.1(h).

ARTICLE X.
APPLICATIONS AND DISTRIBUTIONS
OF AVAILABLE CASH


Section 10.1

Applications and Distributions.


(a)

The Company will distribute Available Cash for each Fiscal Year (other than the
Fiscal Year in which the Company liquidates) in accordance with Section 10.1(b)
or (c), as applicable; provided that the Managers may reserve amounts for
potential or pending litigation and other actual or potential liabilities in
such amounts and for such period of time (not to exceed five (5) years from the
final sale of Interests) as the Managers deem appropriate. Subject to this
Section 10.1(a), the Company will make any such distributions to the Members in
accordance with Section 10.1(b) or (c), as applicable. In applying the terms of
Sections 10.1(b) and (c), (i) until a particular priority has been satisfied in
full, no amounts will be distributable under any junior priority, (ii) the
Members identified at each level of priority shall receive distributions at the
same time without preference or priority of one Member over another until all
Members at that level have received the full amount to which they are entitled
and before any distributions are made or paid to any Members for amounts in a
lower level of priority and (iii) all amounts distributable under a particular
priority will be prorated among the Members in the manner specified within the
priority, and the method of proration applied to each dollar distributable in
that priority will be the same until that priority is satisfied in full.

(b)

Except as otherwise provided in Section 9.2(h), Available Cash with respect to
any Fiscal Quarter during the Class B Initial Distribution Period will be
distributed on each Distribution Date in accordance with the following order of
priorities:

(i)

First, in the event that as of any Distribution Date there is a Class A
Distribution Deficiency greater than $350,000, 100% to Member A until the Class
A Distribution Deficiency is $350,000 or less;

(ii)

Second, 100% to Member B until Member B has received the Class B Initial
Distribution Amount with respect to such Fiscal Year (in the event that
Available Cash with respect to any such Fiscal Year is less than the Class B
Initial Distribution Amount with respect to such year, Member B shall not be
entitled to any such shortfall in subsequent Fiscal Years); and

--------------------------------------------------------------------------------

(iii)

Third, 100% to Member A.


(c)

Except as otherwise provided in Section 9.2(h), Available Cash with respect to
any Fiscal Quarter after the Class B Initial Distribution Period will be
distributed on each Distribution Date in accordance with the following order of
priorities:

(i)

First, in the event that as of any Distribution Date there is a Class A
Distribution Deficiency greater than $350,000, all Available Cash will be
distributed to Member A until the Class A Distribution Deficiency is $350,000 or
less.

(ii)

Second, 99% to Member A and 1% to Member B until the Class A Target Yield has
been realized;

(iii)

Third, in all Fiscal Quarters prior to and including the last day of the Second
Distribution Period, 51% to Member A and 49% to Member B; and

(iv)

Fourth, in any Fiscal Quarter after the Fiscal Year in which the first day of
the Third Distribution Period occurs, 80% to Member B and 20% to Member A.

Section 10.2

Liquidation.


In the event of the sale or other disposition of all or substantially all the
Company Property, the Company will be dissolved and the proceeds of the sale or
disposition will be distributed to the Members in liquidation as provided in
Article XII.

Section 10.3

 Withholding Taxes.


The Managers may withhold or cause to be withheld from any Member’s
distributions from the Company any amounts on account of taxes or similar
charges, if any, as are required to be withheld by applicable law. Any amounts
withheld by the Company pursuant to this Section 10.3, shall be timely remitted
by the Company to the appropriate taxing authority. Any amounts withheld or
offset by the Managers in accordance with this Section 10.3 will nevertheless,
for purposes of this Agreement, be treated as if they had been distributed to
the Member from which they are withheld.

ARTICLE XI.
DISSOLUTION


Section 11.1

Dissolution Events.


(a)

The Company shall dissolve and commence winding up upon the first to occur of
the following: (i) after the written direction of the Managers, (ii) the
termination of the legal existence of the last remaining member of the Company
or the occurrence of any other event which terminates the continued membership
of the last remaining member of the Company in the Company unless the Company is
continued without dissolution in a manner permitted by this Agreement or the Act
or (iii) the entry of a decree of judicial dissolution under Section 18-802 of
the Act. Upon the occurrence of any event that causes the last remaining member
of the Company to cease to be a member of the Company (other than upon
continuation of the Company without dissolution upon (i) an assignment by such
member of all of its limited liability company interest in the Company and the
admission of the transferee pursuant to this Agreement, or (ii) the resignation
of such member and the admission of an additional member of the Company pursuant
to this Agreement), to the fullest extent permitted by law, the personal
representative of such member is hereby authorized to, and shall, within ninety
(90) days after the occurrence of the event that terminated the continued
membership of such member in the Company, agree in writing (i) to continue the
Company and (ii) to the admission of the personal representative or its nominee
or designee, as the case may be, as a substitute member of the Company,
effective as of the occurrence of the event that terminated the continued
membership of such member in the Company.

 

--------------------------------------------------------------------------------

(b)

Notwithstanding any other provision of this Agreement, the Bankruptcy of a
Member shall not cause such Member to cease to be a member of the Company and
upon the occurrence of such an event, the Company shall continue without
dissolution.

(c)

Notwithstanding anything herein to the contrary, the Company shall comply with
any applicable requirements of the Act pertaining to the winding up of the
affairs of the Company and the final distribution of its assets. Upon the
completion of the winding up, liquidation and distribution of the assets, the
Company shall be terminated when the Certificate is cancelled in the manner
required by the Act. The existence of the Company as a separate legal entity
shall continue until cancellation of the Certificate as provided in the Act.

ARTICLE XII.
LIQUIDATION


Section 12.1

 Responsibility for Winding Up.


Upon dissolution of the Company pursuant to Article XI, the Managers, or the
authorized representative of the Managers, shall be responsible for overseeing
the winding up and liquidation of the Company and shall take full account of the
Company’s liabilities and assets.

Section 12.2

Distribution of Assets Upon Winding Up.

Upon the winding-up of the Company, the assets will be distributed as follows:

(a)

to the payment of expenses of the liquidation;

(b)

to the payment of debts and liabilities of the Company, including debts and
liabilities owed to Members (other than liabilities for distributions to Members
and former members under Section 18-601 or Section 18-604 of the Act) to the
extent permitted by applicable law, in order of priority as provided by
applicable law;

 

--------------------------------------------------------------------------------

(c)

to the setting up of any reserves that the Managers or the liquidating trustee,
as the case may be, determines are reasonably necessary for the payment of any
contingent or unforeseen liabilities or obligations of the Company or the
Members;

(d)

to the payment of debts and liabilities of the Company owed to Members to the
extent not paid under Section 12.2(b); and

(e)

to the Members in accordance with their positive Capital Account balances after
giving effect to the allocations provided in Article IX for such year.

ARTICLE XIII.
INDEMNIFICATION; EXCULPATION


Section 13.1

Indemnification of Members.


To the fullest extent not prohibited by law, the Company shall indemnify and
hold harmless each Member from and against any and all losses, claims, demands,
costs, damages, liabilities (joint and several), expenses of any nature
(including attorneys’ fees and disbursements), judgments, fines, settlements,
and other amounts arising from any and all claims, demands, actions, suits, or
proceedings, civil, criminal, administrative or investigative, in which a Member
may be involved, or threatened to be involved, as a party or otherwise, arising
out of or incidental to any business of the Company transacted or occurring
while a Member was a Member, regardless of whether the Member continues to be a
Member of the Company at the time any such liability or expense is paid or
incurred, unless such act or failure to act was the result of willful
misfeasance, gross negligence or fraud of such Member.

Section 13.2

Indemnification of Managers, Officers, Employees and Agents.

Each person who was or is made a party or is threatened to be made a party to or
is otherwise involved in any action, suit or proceeding, whether civil,
criminal, administrative or investigative (hereinafter a “proceeding”) by reason
of the fact that he or she is or was serving as a Manager, officer, employee or
agent of the Company or, at the request of the Company, another limited
liability company or of a corporation, partnership, joint venture, trust or
other enterprise, including a service with respect to an employee benefit plan
(hereinafter an “indemnitee”), whether the basis of such a proceeding is alleged
action in an official capacity as a Manager, officer, employee or agent or in
any other capacity while serving as a Manager, officer, employee or agent, shall
be indemnified and held harmless by the Company to the fullest extent authorized
by the Act, as the same exists or may hereafter be amended (but, in the case of
any such amendment, only to the extent that such amendment permits the Company
to provide broader indemnification rights than such law permitted the Company to
provide prior to such amendment), against all expense, liability and loss
(including attorneys’ fees, judgments fines, excise taxes or penalties and
amounts paid in settlement) reasonably incurred or suffered by such indemnitee
in connection therewith, unless such act or failure to act was the result of
willful misfeasance, gross negligence or fraud of such indemnitee.

--------------------------------------------------------------------------------

Section 13.3

Exculpation.


(a)

No Member, Manager or officer shall be liable to the Company for any loss,
damage or claim incurred by reason of any act or omission performed or omitted
by such Member, Manager or officer in good faith on behalf of the Company.

(b)

No Member, Manager or officer shall be liable to the Members or to the Company
for any act or failure to act on behalf of the Company, unless such act or
failure to act resulted from the willful misfeasance, gross negligence or the
fraud of such Person.

(c)

Each Member, Manager and officer shall be fully protected in relying in good
faith upon the records of the Company and upon such information, opinions,
reports or statements presented to the Company by any Person as to matters such
Member or Manager reasonably believes are within such Person’s professional or
expert competence.

(d)

Each Manager may consult with counsel and accountants in respect of the affairs
of the Company at the Company’s sole expense and shall be fully protected and
justified in any action or inaction which is taken in good faith in accordance
with the advice or opinion of such counsel or accountants.

(e)

Notwithstanding the foregoing, the provisions of this Section 13.3 shall not be
construed so as to relieve (or attempt to relieve) a Member, Manager or officer
of any liability, to the extent (but only to the extent) that such liability may
not be waived, modified or limited under Applicable Law, but shall be construed
so as to effectuate the provisions of this Section 13.3 to the fullest extent
permitted by law.

ARTICLE XIV.
MISCELLANEOUS


Section 14.1

Governing Law.


The laws of the State of Delaware shall govern the validity of this Agreement,
the construction of its terms, and the interpretation of the rights, obligations
and duties of the Members and Managers hereunder, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

Section 14.2

Binding Effect; Entire Agreement.

Except as otherwise provided in this Agreement, every covenant, term, and
provision of this Agreement shall be binding upon and inure to the benefit of
the Members and their respective legal representatives, successors, transferees,
and assigns. This Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof.

--------------------------------------------------------------------------------

Section 14.3

Creditor’s Interest in the Company.

No creditor who makes a loan to the Company shall have or acquire at any time as
a result of making the loan any direct or indirect interest in the profits,
capital or property of the Company, other than such interest as may be accorded
to a secured creditor.

Section 14.4

Headings.


Article and other headings contained in this Agreement are for reference
purposes only and are not intended to describe, interpret, define, or limit the
scope, extent or intent of this Agreement or any provision hereof.

Section 14.5

Amendments.


This Agreement may only be amended with the written consent of the Members.

Section 14.6

Severability.


Every provision of this Agreement is intended to be severable. If any term or
provision hereof is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity or legality of the
remainder of this Agreement.

Section 14.7

Incorporation by Reference.


Every schedule, exhibit or other appendix attached to this Agreement and
referred to herein is hereby incorporated into this Agreement by reference.

Section 14.8

Variation of Pronouns.


All pronouns and any variations thereof shall be deemed to refer to masculine,
feminine, or neuter, singular or plural, as the identity of the Person or
Persons may require.

Section 14.9

No Third-Party Beneficiaries.


No term or provision of this Agreement is intended to or shall be for the
benefit of any Person, firm, corporation or other entity not a party hereto, and
no such other Person, firm, corporation or other entity shall have any right or
cause of action hereunder.

Section 14.10

Counterpart Execution; Facsimile Signatures.

This Agreement may be executed in any number of counterparts pursuant to
original or facsimile copies of signatures with the same effect as if the
relevant party had signed the same document pursuant to original signatures. All
counterparts shall be construed together and shall constitute one agreement.

Section 14.11

Confidentiality and Disclosure.

(a)

Each Party agrees (on behalf of itself and each of its Affiliates, members,
directors, officers, employees and representatives) that, except as may
otherwise be agreed by the Party disclosing Confidential Information, the Party
receiving Confidential Information will hold in complete confidence, in
accordance with its customary procedures for handling confidential information
and in accordance with safe and sound practices, and not disclose it to any
other Person; provided, that the receiving Party may disclose Confidential
Information:

--------------------------------------------------------------------------------

(i)

to those of its and its Affiliates’ officers, directors, employees, counsel,
auditors, accountants, examiners, consultants, advisors and sources of financing
(collectively, the “Representatives”) who need to know such Confidential
Information for the purpose of discussing, advising with respect to or
evaluating the Project or the Company or an investment in the Project or the
Company (it being understood and agreed that the receiving Party shall have
advised such persons of their obligations concerning the confidentiality of all
client affairs and information and shall instruct such persons to maintain the
confidentiality of such Confidential Information);

(ii)

as may be required by a rule or other requirement of a securities regulator, a
stock exchange or a self-regulatory organization;

(iii)

in or pursuant to any offering statement or similar document provided to
purchasers or potential purchasers of any direct or indirect ownership interests
in the Company;

(iv)

 in an action or proceeding brought in pursuit of its rights or in the exercise
of its remedies under this Agreement or any other Project Document;

(v)

to any rating agency or potential lender to the Company or the Party;

(vi)

to any potential purchaser of output of the Project or the output of Phase II or
other geothermal projects in which Member B is a participant, provided that any
such potential purchaser has agreed to confidentiality undertakings with respect
thereto under a confidentiality agreement that is at least as restrictive as
this agreement in all applicable respects;

(vii)

to any provider or potential provider of hedging or risk management in
connection with any transaction related to the transactions contemplated by the
Project Documents; and

(viii)

as requested or required in connection with a judicial, administrative or
regulatory proceeding in which a Party or a partner, officer, member, director,
employee or Affiliate thereof is involved, pursuant to a court order or subpoena
or regulatory or government inquiry or demand or as otherwise by law or
regulation.

In the event that the receiving Party receives a request to disclose any
Confidential Information under clause (viii) in the prior sentence, it will (a)
promptly notify the disclosing Party thereof (to the extent permitted by law or
regulation and reasonably practicable) so that the disclosing Party may seek a
protective order or otherwise seek to resist or narrow such request and (b) if
the receiving Party is nonetheless required to make such disclosure or if it is
advised by its counsel that such disclosure is necessary, it will take
reasonable steps, at disclosing Party’s request and expense, to attempt to
obtain or help the disclosing Party obtain an order or other reliable assurance
that confidential treatment will be accorded to such portion of the disclosed
information.

--------------------------------------------------------------------------------

(b)

Each Member agrees to consult with the other Members before issuing any press
release or otherwise making any public or press statement with respect to this
Agreement and the transactions contemplated hereby and the Project and, except
as may be necessary for such Member or any of its Affiliates to comply with the
requirements of Applicable Law or of any stock exchange or self-regulatory
organization, agrees not to issue any such press release or make any such public
or press statement without the prior written approval of the other Members,
which shall not be unreasonably withheld; provided, that written approval shall
be deemed to be given by any Member that fails to respond within five days of
receiving the notice of intention from a Member to issue a press release or make
any public or press statement with respect to this Agreement and the
transactions contemplated hereby and the Project.

(c)

Notwithstanding anything herein to the contrary, any Member (and any owner,
member, partner, director, officer, employee, agent, representative, adviser of
any Member, and any Affiliate of the foregoing) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated by this Agreement and the Project and all
materials of any kind (including opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure; provided, that
any such information relating to the Federal income tax treatment or tax
structure shall remain subject to the provisions of this Section 14.11 (and the
foregoing sentence shall not apply) to the extent reasonably necessary to enable
any Person to comply with applicable securities laws. For this purpose, “tax
treatment” means Federal income tax treatment and “tax structure” is limited to
any facts relevant to the Federal income tax treatment of the transactions.

(d)

Notwithstanding any of the foregoing in this Section 14.11, in connection with
any offering of securities by Member B or an affiliate (the “Issuer”), in which
Member A or an affiliate (the “GS Entity”) is involved as underwriter, dealer,
agent or other similar participant, nothing in this agreement shall (i) prevent
either the Issuer or the GS Entity from complying with all applicable disclosure
laws, regulations and principles in connection with such offering or sale of
securities, (ii) restrict the ability of the GS Entity to consider information
for due diligence purposes or to share information with other underwriters
participating in such offering or sale of securities, (iii) prevent the GS
Entity from retaining documents or other information in connection with due
diligence or (iv) prevent the GS Entity from using any such documents or other
information in investigating or defending itself against claims made or
threatened by purchasers, regulatory authorities or others in connection with
such an offering or sale of securities.

Section 14.12

Amendment and Restatement.


This Agreement is an amendment and restatement, in its entirety, of the Original
Operating Agreement, and from and after the Effective Date as of the Effective
Time the Original Operating Agreement shall be without further force or effect.

--------------------------------------------------------------------------------

Section 14.13

Notices.


Unless otherwise provided herein, any offer, acceptance, election, approval,
consent, certification, request, waiver, notice or other communication required
or permitted to be given hereunder (collectively referred to as a “Notice”),
shall be in writing and delivered (a) in person, (b) by registered or certified
mail with postage prepaid and return receipt requested or (c) by recognized
overnight courier service with charges prepaid, directed to the intended
recipient at the address of such Member, as set forth on Schedule 1 hereto or at
such other address as any Member hereafter may designate by giving Notice to the
Members and the Managers in accordance with this Section 14.13. A Notice or
other communication will be deemed delivered on the earliest to occur of (i) its
actual receipt when delivered in person, (ii) the fifth Business Day following
its deposit in registered or certified mail, with postage prepaid, and return
receipt requested or (iii) the second Business Day following its deposit with a
recognized overnight courier service.

Section 14.14

Conference Telephone Meetings.


Meetings of the Members or the Managers may be held by means of conference
telephone or similar communications equipment so long as all Persons
participating in the meeting can hear each other. Participation in a meeting by
means of conference telephone shall constitute presence in person at such
meeting, except where a Person participates in the meeting for the express
purpose of objecting to the transaction of any business thereat on the ground
that the meeting is not lawfully called or convened.

[SIGNATURE PAGES FOLLOW]

 




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amended and Restated
Operating Agreement of Raft River Energy I LLC as of August 9, 2006.

MEMBER A:

RAFT RIVER I HOLDINGS, LLC

By:   _____________________________
Name:
Title:


MEMBER B:

U.S. GEOTHERMAL INC.

By:  _____________________________
Name:
Title:


COMPANY:

RAFT RIVER ENERGY I LLC

By:   ____________________________
Name:
Title:




--------------------------------------------------------------------------------